PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/785,772
Filing Date: 17 Oct 2017
Appellant(s): Li et al.



__________________
Cheryl J. Brickey
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed October 10, 2021 appealing the office action dated December 3, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1,2,4,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2013/0273799).
Luo teaches preparing nonwoven textiles (paragraph 0100) comprising polyphenylene sulfide yarns (paragraph 0010,0024,0025,0031) which comprise disperse dyes such as Disperse Red 167 (paragraph 0061) mixed into the polymer melt prior to extrusion into fibers (paragraph 0080). Disperse Red 167 is an azo disperse dye with nitro groups and has a molar mass of 505.9 g/mol, a boiling point of 713.2 and a flash point of 385.1 (see applicant’s specification table 2). Luo teaches the polyphenylene sulfide fibers have a molar mass of greater than about 25,000 g/mol (paragraph 0041). Luo teaches making apparel textiles from polyphenylene sulfide fibers and fibers of other materials (paragraph 0097-0100).
Luo does not specify that the dye is distributed substantially evenly across the cross-sectional area of the fibers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the textiles of Luo would obviously have the Disperse Red 167 . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2013/0273799) in view of Fujimori (JP 2004285517).	
Luo is relied upon as set forth above.
Luo does not teach the other fibers in the apparel are thermoplastic synthetic fibers, cellulosic fibers, polyamide or polyester fibers. 
Fujimori teaches that apparel textiles such as underwear are effectively prepared using polyphenylene sulfide fibers and at least one of cellulosic, polyester or polyamide fibers to produce a garment with excellent heat retaining, stretching, texture and quality appearance. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparel textiles of Luo by incorporating cellulosic, polyamide or polyester fibers because Fujimori teaches polyphenylene sulfide fibers when combined with at least one of cellulosic, polyester or polyamide fibers produce a garment with excellent heat retaining, stretching, texture and quality appearance. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2013/0273799) in view of Shimizu (US 2009/0253329).	
Luo is relied upon as set forth above.
Luo does not teach the crystallinity of the fiber. 
Shimizu teaches polyphenylene sulfide fibers with a crystallinity of 25-50% are effective in preparing nonwoven fabrics of decreased thermal shrinkage and excellent dimensional stability against heat (paragraph 0015,0027-0028)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparel textiles of Luo by incorporating polyphenylene sulfide fibers of crystallinity of 25-50% because Shimizu teaches polyphenylene sulfide fibers at this crystallinity range provide fibers of decreased thermal shrinkage and excellent dimensional stability against heat for use in nonwoven fabrics.

Claims 1-3,6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6 and 11 of co-pending Application No. 15/970304. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same fibers dyed evenly throughout 1with dyes over overlapping weight ranges and similar nitro groups.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Response to Argument
Response to appellant’s arguments A.

The examiner further provides evidence that PPS can have a melting temperature in the range of 250°C to about 315°C (1see the properties section, paragraph 1, of the polyphenylene sulfide (PPS) teachings by Milton Plastic) and is not limited to the about 290°C to about 320°C range stated by appellant. Therefore the melting and extrusion of PPS can occur at any temperature including 250°C-260°C at which appellant teaches 
The examiner points out that appellant has not provided the webpage citation for the melting temperature of PPS indicated on page 4, paragraph 4 of the appeal brief and has not provided documentation for the decomposition temperature of the Disperse Red 167 as the conditions for decomposition would be relevant and influence the decomposition temperature of the dye. Furthermore appellant argues that “substantial decomposition” would occur without defining what amount or range of dye the term “substantial” encompasses and has not provided any experimental data to support this conclusion. Appellant’s belief is not concrete evidence rather just a conclusory statement. Since any amount of dye present in the PPS fibers meets the limitation of appellant’s claims which have no concentration of dye required, any amount of dye that didn’t decompose would be present as the term “substantial” decomposition is not the same as full or complete (100%) decomposition. Substantial decomposition indicates some undecomposed dye would still remain. 

Response to appellant’s arguments B.
No further arguments were presented with respect to Fujimori, Section 5 is relied upon here. 

Response to appellant’s arguments C.


Response to appellant’s arguments D.
Appellant has not presented arguments regarding co-pending application 15/970,232 or the propriety and basis of the rejection, therefore the rejection is proper and stands. 

Response to appellant’s arguments E.
Appellant has not presented arguments regarding co-pending application 15/970,304 or the propriety and basis of the rejection, therefore the rejection is proper and stands. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/NICHOLAS E HILL/Primary Examiner, Art Unit 1767

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Disperse Red 167, Milton Plastics, http://www.miltonplastics.com/index.php/Picture/show/8.html